Citation Nr: 0525905	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2001 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in May 1946 denied the 
veteran's claim of entitlement to service connection for 
residuals of injuries to the feet.  The veteran did not 
appeal that RO decision to the Board and, consequently, the 
May 1946 denial of service connection for residuals of 
injuries to the feet became final.  See 38 U.S.C.A. § 7105 
(West 2002).  A decision of the Board in February 2003 found 
that additional evidence concerning the veteran's feet 
received since May 1946 was new and material and reopened his 
claim for service connection for residuals of the feet.  In 
September 2003, the Board remanded this case to the RO for 
further development of the evidence.  A Board decision-remand 
in November 2004 granted entitlement to service connection 
for a chronic acquired variously diagnosed skin infection or 
disease of the feet.  While the case was in remand status, a 
rating decision in December 2004 implementing the Board's 
November 2004 decision granted entitlement to service 
connection for calluses, tinea pedis and onychomycosis, 
mycotic nails, and metatarsalgia of the right foot and of the 
left foot, separately evaluated as 10 percent disabling, 
"previously shown as chronic acquired variously diagnosed 
skin disorder of the feet".  The case was returned to the 
Board in July 2005.

On October 9, 2002, the veteran testified at a hearing before 
a Veterans Law Judge at the RO.  A transcript of that hearing 
is of record.  The Veterans Law Judge who presided at the 
October 9, 2002, hearing is no longer employed by the Board.  
In an August 2005 letter to the veteran, the Board informed 
him that, under the provisions of 38 C.F.R. §§  20.700, 
20.707 (2004), he had a right to a hearing before another 
Veterans Law Judge.  In a statement received in August 2005, 
the veteran waived his right to an additional hearing.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  Service connection is in effect for multiple disorders of 
the veteran's feet, to include calluses, tinea pedis and 
onychomycosis, mycotic nails, and metatarsalgia of the right 
foot and of the left foot.  

3.  An ingrown toe nail found at a VA podiatry clinic in 
March 2003, MHD [minimum hemolytic dose] of the fifth toe of 
the right foot found at the VA podiatry clinic in January 
2004, and a corn on a foot found at the VA podiatry clinic in 
March 2005 were not present during the veteran's active 
service.

4.  There is no competent medical evidence that an ingrown 
toe nail found at a VA podiatry clinic in March 2003, MHD of 
the fifth toe of the right foot found at the VA podiatry 
clinic in January 2004, or a corn on a foot found at the VA 
podiatry clinic in March 2005 are etiologically related to 
any incident of or manifestation during the veteran's 
service.

5.  The veteran does not have a disorder of either foot which 
is related to his active service for which service connection 
has not already been granted.



CONCLUSION OF LAW

Entitlement to service connection for residuals of injuries 
to the feet for which service connection was not granted by a 
December 2004 rating decision is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the VA Appeals Management 
Center (AMC) to the veteran in January 2005 contained the 
four elements of notice listed by the Court in Pelegrini II 
and thereby fulfilled VA's duty to notify pursuant to the 
VCAA and its implementing regulations.  Because the veteran 
and his representative have had ample time to submit evidence 
and argument in support of the veteran's appeal since the 
statement of the case furnished to them by the RO in April 
2002 informed them of the reasons and bases for the denial of 
the claim on appeal, the Board finds that the timing of the 
January 2005 VCAA notice did not affect the essential 
fairness of the adjudication of the veteran's claim and was 
not prejudicial to him as the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005)

VA has also fulfilled VA's duty to assist pursuant to the 
VCAA and its implementing regulations.  VA obtained the 
veteran's available service medical records and copies of 
post-service VA and private medical treatment records which 
he identified.  The veteran and his representative have not 
identified any additional existing evidence which might be 
relevant to the claim on appeal.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.


II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

III. Factual Background and Analysis

The veteran's service medical records show that he was seen 
in February 1945 for complaints related to his feet.  An X-
ray of the right foot at that time was negative.  An X-ray of 
the left foot showed a benign exostosis (spur) beneath the 
nail of the great toe.  Metatarsalgia of the feet was noted.  
"Metatarsalgia" is pain and tenderness in the metatarsal 
region.  See Dorland's Illustrated Medical Dictionary 1023 
(28th ed., 1994) (Dorland's).  "Metatarsal" means pertaining 
to the metatarsus.  The metatarsus is the part of the foot 
between the tarsus and the toes, its skeleton being the five 
long bones (the metatarsals) extending from the tarsus to the 
phalanges.  Dorland's at 1023.

The report of the veteran's examination for separation from 
service in May 1946 included the medical history "a march 
fracture of feet, Oct. 1944".  [The Board notes, however, 
that the X-rays of the veteran's feet in service in February 
1945 were not reported as showing any fractures.]  The 
examination of the veteran's feet at separation in May 1946 
showed no abnormality.

The basis of the unappealed May 1946 RO denial of entitlement 
to service connection for residual of injuries to the feet 
was that no disorder or abnormality of the veteran's feet had 
been shown at the most recent examination of his feet earlier 
that month.  

The basis of the reopening of the veteran's claim for service 
connection for residuals of injuries to the feet by the 
Board's decision in February 2003 was that additional medical 
evidence received since May 1945, which showed findings of 
multiple disorders of the feet (including metatarsalgia, 
calluses, a medial malleolus fracture, and disorders of the 
nails and skin of the feet) and testimony by the veteran 
alleging that his post-service foot problems were related to 
his active military service warranted the reopening of his 
claim under the holdings in Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (new evidence is considered to be 
material where such evidence provides a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince VA to alter its decision) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the additional evidence is presumed).

The record reveals that, after the Board granted entitlement 
to service connection for "a chronic acquired variously 
diagnosed skin infection or disease of the feet" by a 
November 2004 decision-remand, the RO's December 2004 rating 
decision granted entitlement to service connection for 
calluses, tinea pedis and onychomycosis, mycotic nails, and 
metatarsalgia of the right foot and of the left foot.  
Strictly speaking, metatarsalgia (pain and tenderness in the 
metatarsal region of the feet) is not a skin infection or 
disease of the feet.  See Dorland's at 1023.  As explained 
below, the Board finds that, after the November 2004 rating 
action by the RO, there are no currently diagnosed disorders 
of the feet which have not already been service connected for 
which the veteran is entitled to a grant of service 
connection as residuals of injuries to his feet incurred in 
or aggravated by service.

The pertinent evidence in this case includes the records of 
the veteran's medical treatment at a VA Medical Center and 
its clinics in recent years.  Those records show attention to 
or treatment of calluses, tinea pedis [athlete's foot], 
onychomycosis [tinea of the toe nails], mycotic [caused by 
fungus] nails, and metatarsalgia, all of which are 
disabilities for which service connection is now in effect.

VA treatment notes from a podiatry clinic in recent years 
also show attention to or treatment of the following: 
onychocryptosis; MHD, fifth toe, right foot; and a corn on a 
foot.

"Onychocryptosis" is an ingrown nail.  See Dorland's at 
1178.  "MHD" means minimum hemolytic dose.  See Dorland's 
at 1034.  "Hemolytic" means pertaining to, characterized 
by, or producing hemolysis.  "Hemolysis" is disruption of 
the integrity of the red cell membrane causing release of 
hemoglobin.  See Dorland's at 749.  A "corn" is a horny 
induration and thickening of the stratum corneum of the skin 
of the toes, caused by friction and pressure of poorly 
fitting shoes or hose.  See Dorland's at 378.  

The veteran does not contend and there is no medical finding 
or opinion of record which shows any relationship between an 
ingrown toe nail found at a VA podiatry clinic in March 2003, 
MHD of the fifth toe of the right foot found at the VA 
podiatry clinic in January 2004, or a corn on a foot found at 
the VA podiatry clinic in March 2005 and his service in World 
War II.  The Board must, therefore, conclude that service 
connection is already in effect for any current residuals of 
injuries to the veteran's feet in service and entitlement to 
service connection for any other disability of his feet is 
not in order.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for residuals of injuries 
to the feet for which service connection was not granted by a 
December 2004 rating decision is denied.



	                        
____________________________________________
	F. Judge Flowers
	                  Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


